              Case1:16-cv-06094-JMF
             Case   17-3388, DocumentDocument
                                     118-1, 12/06/2019,
                                               35 Filed 2722916,
                                                        12/06/19 Page1
                                                                  Page 1ofof3232
            17‐3388‐cv                                                       N.Y.S.D. Case #
            Mei Xing Yu v. Hasaki Restaurant, Inc.                           16-cv-6094(JMF)

        1

        2                                  In the
        3             United States Court of Appeals
                                                                                    Dec 06 2019
        4                       For the Second Circuit
        5                                  ________
        6
        7                            AUGUST TERM, 2018
        8
        9                        ARGUED: OCTOBER 10, 2018
       10                        DECIDED: DECEMBER 6, 2019
       11
       12                               No. 17‐3388‐cv
       13
       14    MEI XING YU, individual, on behalf of all other employees similarly
       15                                situated,
       16                            Plaintiff‐Appellee,
       17
       18                                      v.
       19
       20       HASAKI RESTAURANT, INC., SHUJI YAGI, KUNITSUGA NAKATA,
       21                         HASHIMOTO GEN,
       22                       Defendants‐Appellants,
       23
       24                      JANE DOE AND JOHN DOE #1–10,
       25                               Defendants.
       26                                ________
       27
       28               Appeal from the United States District Court
       29                 for the Southern District of New York.
       30                No. 16 Civ. 6094 – Jesse M. Furman, Judge.
       31                                ________
       32
       33   Before: WALKER, CALABRESI, AND LIVINGSTON, Circuit Judges.
       34                                     ________




CERTIFIED COPY ISSUED ON 12/06/2019
          Case1:16-cv-06094-JMF
         Case   17-3388, DocumentDocument
                                 118-1, 12/06/2019,
                                           35 Filed 2722916,
                                                    12/06/19 Page2
                                                              Page 2ofof3232

     2                                                        No. 17‐3388‐cv

 1

 2           Mei Xing Yu, an employee of Hasaki Restaurant, filed a claim
 3   alleging violations of the Fair Labor Standards Act’s (“FLSA” or the
 4   “Act”) overtime provisions. Soon thereafter, Hasaki Restaurant sent
 5   Mei Xing Yu an offer of judgment, pursuant to Federal Rule of Civil
 6   Procedure 68(a), for $20,000 plus reasonable attorneys’ fees. After Mei
 7   Xing Yu accepted the offer, the parties filed the offer and notice of
 8   acceptance with the district court. Before the Clerk of the Court could
 9   enter the judgment, however, the district court sua sponte ordered the
10   parties to submit the settlement agreement to the court for a fairness
11   review and judicial approval, which the district court believed was
12   required under the Second Circuit’s decision in Cheeks v. Freeport
13   Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). Both parties disputed
14   the district court’s interpretation of the FLSA, Rule 68, and Cheeks, and
15   filed an interlocutory appeal. Upon review of the text of the Act and
16   judicial precedents interpreting the Act, we hold that judicial
17   approval is not required of Rule 68(a) offers of judgment settling
18   FLSA claims. Accordingly, we REVERSE and VACATE the district
19   court’s order and REMAND with instructions to direct the Clerk of
20   the Court to enter the judgment as stipulated in the accepted Rule
21   68(a) offer. Judge Calabresi dissents in a separate opinion.

22                                    ________

23                        KELI LUI, WILLIAM M. BROWN, Hang and
24                        Associates, PLLC, Flushing, NY, for Plaintiff‐
25                        Appellee.

26                        LILLIAN M. MARQUEZ (Louis Pechman, Laura
27                        Rodriguez, on the brief), Pechman Law Group
28                        PLLC, New York, NY, for Defendants‐Appellants.

29
          Case1:16-cv-06094-JMF
         Case   17-3388, DocumentDocument
                                 118-1, 12/06/2019,
                                           35 Filed 2722916,
                                                    12/06/19 Page3
                                                              Page 3ofof3232

     3                                                        No. 17‐3388‐cv

 1                        ADINA H. ROSENBAUM (Sean M. Sherman, Adam
 2                        R. Pulver, on the brief), Public Citizen Litigation
 3                        Group, for Court‐Appointed Amicus Curiae.

 4                                   ________

 5           JOHN M. WALKER, JR., Circuit Judge:

 6           Mei Xing Yu, an employee of Hasaki Restaurant, filed a claim
 7   alleging violations of the Fair Labor Standards Act’s (“FLSA” or the
 8   “Act”) overtime provisions. Soon thereafter, Hasaki Restaurant sent
 9   Mei Xing Yu an offer of judgment, pursuant to Federal Rule of Civil
10   Procedure 68(a), for $20,000 plus reasonable attorneys’ fees. After Mei
11   Xing Yu accepted the offer, the parties filed the offer and notice of
12   acceptance with the district court. Before the Clerk of the Court could
13   enter the judgment, however, the district court sua sponte ordered the
14   parties to submit the settlement agreement to the court for a fairness
15   review and judicial approval, which the district court believed was
16   required under the Second Circuit’s decision in Cheeks v. Freeport
17   Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). Both parties disputed
18   the district court’s interpretation of the FLSA, Rule 68, and Cheeks, and
19   filed an interlocutory appeal. Upon review of the text of the Act and
20   judicial precedents interpreting the Act, we hold that judicial
21   approval is not required of Rule 68(a) offers of judgment settling
22   FLSA claims. Accordingly, we REVERSE and VACATE the district
23   court’s order and REMAND with instructions to direct the Clerk of
24   the Court to enter the judgment as stipulated in the accepted Rule
25   68(a) offer. Judge Calabresi dissents in a separate opinion.

26                               BACKGROUND

27           Plaintiff‐appellee Mei Xing Yu worked as a sushi chef at a
28   restaurant owned and operated by appellant Hasaki Restaurant, Inc.
29   On August 1, 2016, Mei Xing Yu filed a complaint against Hasaki
          Case1:16-cv-06094-JMF
         Case   17-3388, DocumentDocument
                                 118-1, 12/06/2019,
                                           35 Filed 2722916,
                                                    12/06/19 Page4
                                                              Page 4ofof3232

     4                                                         No. 17‐3388‐cv

 1   Restaurant and various individual owners and managers of Hasaki
 2   Restaurant (collectively “Hasaki”) in the Southern District of New
 3   York on behalf of himself and all other employees similarly situated,
 4   alleging violations of the overtime provisions of the Fair Labor
 5   Standards Act and New York labor laws.

 6             On November 23, 2016, Hasaki mailed Mei Xing Yu a Rule 68
 7   offer of judgment for $20,000 plus reasonable attorneys’ fees, costs,
 8   and expenses through the date of the offer. Mei Xing Yu timely
 9   accepted the offer of judgment, and on December 8, 2016, Mei Xing
10   Yu filed a letter with the district court (Furman, J.) notifying the court
11   of his acceptance.

12             On December 9, 2016, Judge Furman ordered the parties to
13   submit their settlement agreement to the district court along with a
14   joint letter explaining why the settlement should be approved as fair
15   and reasonable.           Judge Furman explained that he believed our
16   decision in Cheeks v. Freeport Pancake House, Inc.1 required him to
17   scrutinize the parties’ settlement to ensure it was fair and reasonable.
18   Cheeks held that stipulated dismissals settling FLSA claims with
19   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii)
20   require the approval of either the district court or the Department of
21   Labor (“DOL”). Alternatively, the district court offered the parties
22   the opportunity to argue why they did not believe that judicial
23   approval of the Rule 68(a) offer of judgment was required.

24             The parties then submitted a joint letter on December 22, 2016,
25   arguing that they did not need judicial approval of their Rule 68(a)
26   offer of judgment to settle Mei Xing Yu’s FLSA claims. On January
27   13, 2017, the Secretary of Labor filed an amicus brief in a separate case
28   in the Southern District of New York, Sanchez v. Burgers & Cupcakes

     1   796 F.3d 199 (2d Cir. 2015).
          Case1:16-cv-06094-JMF
         Case   17-3388, DocumentDocument
                                 118-1, 12/06/2019,
                                           35 Filed 2722916,
                                                    12/06/19 Page5
                                                              Page 5ofof3232

     5                                                                No. 17‐3388‐cv

 1   LLC,2 arguing that judicial approval is required when a Rule 68(a)
 2   offer of judgment is accepted by a plaintiff raising FLSA claims.
 3   Pursuant to a district court order, the parties filed supplemental briefs
 4   in response to the Secretary’s amicus brief in Sanchez, in which the
 5   parties maintained their position that judicial approval was not
 6   required.

 7           On March 20, 2017, the district court issued a brief order
 8   concluding that “judicial approval of the parties’ settlement is
 9   required, notwithstanding the fact that it was reached pursuant to
10   Rule 68(a) of the Federal Rules of Civil Procedure.”3                      Shortly
11   thereafter, the district court issued a follow‐up opinion.4 The district
12   court reasoned that although Rule 68(a) is phrased in mandatory
13   terms—requiring the clerk of the court to enter judgment of an
14   accepted offer of judgment without any reference to judicial
15   approval—there are exceptions to the Rule’s mandatory terms, such
16   as class action and bankruptcy settlements, which require judicial
17   approval.5 Accepting the fact that there are exceptions to Rule 68(a)’s
18   mandatory language, the district court concluded that FLSA claims
19   “fall within the narrow class of claims that cannot be settled under
20   Rule 68 without approval by the court (or the DOL).”6 Relying on our
21   opinion in Cheeks, the district court concluded that while “Cheeks may
22   not apply a fortiori to a Rule 68 FLSA settlement given its reliance on
23   the language of Rule 41, its reasoning—combined with the fact that


     2 Amicus Br., Sanchez v. Burgers & Cupcakes LLC, No. 16‐cv‐3862 (S.D.N.Y. Jan 13.,
     2017), ECF No. 43.
     3 Order, Mei Xing Yu v. Hasaki Rest., Inc., 16‐cv‐6094 (S.D.N.Y. Mar. 20, 2017), ECF

     No. 24.
     4 Opinion and Order, Hasaki Rest., Inc., ECF No. 27; see also Mei Xing Yu v. Hasaki

     Rest., Inc., 319 F.R.D 111 (S.D.N.Y. 2017).
     5 Hasaki Rest., Inc., 319 F.R.D. at 113–14.

     6 Id. at 114.
          Case1:16-cv-06094-JMF
         Case   17-3388, DocumentDocument
                                 118-1, 12/06/2019,
                                           35 Filed 2722916,
                                                    12/06/19 Page6
                                                              Page 6ofof3232

     6                                                               No. 17‐3388‐cv

 1   Rule 68 is not always . . . mandatory—compels the conclusion that
 2   parties may not evade the requirement for judicial (or DOL) approval
 3   by way of Rule 68.”7

 4           Noting the existence of “substantial ground for difference of
 5   opinion” on the issue, and that the lower courts were divided on the
 6   question, the district court certified its order for interlocutory appeal
 7   under 28 U.S.C. § 1292(b).8 The parties filed a timely notice of appeal
 8   in the district court, but did not file a timely § 1292(b) petition for
 9   permission to take an interlocutory appeal in this court. Nonetheless,
10   on October 23, 2017, a panel of our court granted the parties’ motion
11   to file a late § 1292(b) petition and then granted the petition.9 In
12   addition, because both Mei Xing Yu and Hasaki took the same
13   position before the district court, a panel of our court granted the
14   Public Citizen Litigation Group’s (“PCLG”) motion to be appointed
15   amicus curiae in order to defend the district court’s ruling.10 We also
16   invited and received an amicus brief from the Secretary of Labor.11

17                                   DISCUSSION

18           The question before us is straightforward: whether acceptance
19   of a Rule 68(a) offer of judgment that disposes of an FLSA claim in
20   litigation needs to be reviewed by a district court or the DOL for
21   fairness before the clerk of the court can enter the judgment. The
22   question is one of statutory interpretation. Therefore, “we begin, as
23   we must, with a careful examination of the statutory text” of both
24   Rule 68(a) and the FLSA.12

     7 Id. at 116.
     8 Id. at 117.
     9 See No. 17‐1067, ECF No. 56 (Oct. 23, 2017).

     10 See No. 17‐3388, ECF No. 38 (Nov. 28, 2017). We thank PCLG for their service as

     court‐appointed amicus.
     11 Id.

     12 See Henson v. Santander Consumer USA Inc., 137 S. Ct. 1718, 1721 (2017).
           Case1:16-cv-06094-JMF
          Case   17-3388, DocumentDocument
                                  118-1, 12/06/2019,
                                            35 Filed 2722916,
                                                     12/06/19 Page7
                                                               Page 7ofof3232

     7                                                                     No. 17‐3388‐cv

 1            I.     Federal Rule of Civil Procedure 68

 2            Rule 68(a) states:

 3            At least 14 days before the date set for trial, a party
 4            defending against a claim may serve on an opposing
 5            party an offer to allow judgment on specified terms, with
 6            the costs then accrued. If, within 14 days after being
 7            served, the opposing party serves written notice
 8            accepting the offer, either party may then file the offer
 9            and notice of acceptance, plus proof of service. The clerk
10            must then enter judgment.13
11   Rule 68(d) provides that “[i]f the judgment that the offeree finally
12   obtains is not more favorable than the unaccepted offer, the offeree
13   must pay the costs incurred after the offer was made,”14 which
14   includes attorney’s fees.15           Rule 68(b) discusses the effect of an
15   unaccepted offer, and Rule 68(c) provides a mechanism for making
16   an offer after a party’s liability has been determined but the extent of
17   liability remains to be determined.16

18            “The plain purpose of Rule 68 is to encourage settlement and
19   avoid litigation. . . . The Rule prompts both parties to a suit to evaluate
20   the risks and costs of litigation, and to balance them against the
21   likelihood of success upon trial on the merits.”17

22            On its face, Rule 68(a)’s command that the clerk must enter
23   judgment is mandatory and absolute.18                      The Sixth Circuit has


     13 Fed. R. Civ. P. 68(a).
     14 Fed. R. Civ. P. 68(d).
     15 Marek v. Chesney, 473 U.S. 1, 9 (1985).

     16 Fed. R. Civ. P. 68(b), (c).

     17 Marek, 473 U.S. at 5.

     18 See 12 Charles A. Wright, Arthur R. Miller, et al., Federal Practice and Procedure

     § 3005 (3d ed.) (“Except for . . . rare situations . . . courts are directed by Rule 68 to
     enter judgment if an offer has been accepted.”).
           Case1:16-cv-06094-JMF
          Case   17-3388, DocumentDocument
                                  118-1, 12/06/2019,
                                            35 Filed 2722916,
                                                     12/06/19 Page8
                                                               Page 8ofof3232

     8                                                                   No. 17‐3388‐cv

 1   described a district court’s role in entering a Rule 68(a) judgment as
 2   “ministerial rather than discretionary,” because the plain language of
 3   the Rule “leaves no discretion in the district court to do anything but
 4   enter judgment once an offer has been accepted.”19 Other circuits
 5   have said substantially the same thing,20 as has this circuit, though in
 6   less obvious terms.21 Both the common usage of the word “must” and
 7   the dictionary definition of that word support this understanding of
 8   Rule 68(a)’s mandatory nature.22 There is also no doubt that Rule
 9   68(a) applies in this case: Rule 1 provides that the Federal Rules of
10   Civil Procedure “govern the procedure in all civil actions and
11   proceedings in the United States district courts . . . .”23

12            Despite the mandatory language, however, amici and the
13   district court contend that there are “rare situations” in which a
14   district court must approve the proposed resolution of the pending
15   litigation before the stipulated judgment can take legal effect.24 They

     19 Mallory v. Eyrich, 922 F.2d 1273, 1278–79 (6th Cir. 1991).
     20 See Ramming v. Nat. Gas Pipeline Co. of Am., 390 F.3d 366, 370 (5th Cir. 2004) (“A
     Rule 68 Offer of Judgment is usually considered self‐executing.”); Perkins v. U.S.
     W. Comm’cns, 138 F.3d 336, 338 (8th Cir. 1998) (“Rule 68 leaves no discretion in the
     district court to do anything other than enter judgment once an offer of judgment
     has been accepted.”); Webb v. James, 147 F.3d 617, 621 (7th Cir. 1998) (“Because of
     this mandatory directive, the district court has no discretion to alter or modify the
     parties’ agreement.”); cf. Jordan v. Time, Inc., 111 F.3d 102, 105 (11th Cir. 1997)
     (determining that the standard of review for a district court’s construction of Rule
     68 is de novo because “the mandatory language of the rule leaves no room for
     district court discretion”).
     21 See Bowles v. J.J. Schmitt & Co., 170 F.2d 617, 620 (2d Cir. 1948) (stating that one

     of the “only two occasions under the rules when the clerk may enter final
     judgment without action of the judge or jury . . . [is] upon notice of acceptance of
     an offer of judgment under rule 68”).
     22 See Must, Webster’s New International Dictionary (3d ed. 1999) (1a: “is commanded

     or requested to”; 1b: “is urged to: ought by all means to”; 4: “is required by law,
     custom, or moral conscience to”).
     23 Fed. R. Civ. P. 1 (emphasis added).

     24 Wright & Miller, § 3005.
           Case1:16-cv-06094-JMF
          Case   17-3388, DocumentDocument
                                  118-1, 12/06/2019,
                                            35 Filed 2722916,
                                                     12/06/19 Page9
                                                               Page 9ofof3232

     9                                                                    No. 17‐3388‐cv

 1   point to various examples in support of their argument that Rule
 2   68(a)’s facially mandatory nature is riddled with “a host of situations
 3   in which parties may not, without approval of either or both a
 4   government agency and a court, enter into a settlement.”25

 5            The first category of examples involves proceedings that are
 6   governed by federal rules that explicitly require judicial approval
 7   before settlement.          For instance, Federal Rule of Bankruptcy
 8   Procedure 9019 specifically requires judicial approval of settlements,
 9   and the D.C. Circuit has held that Rule 68(a) offers of judgment
10   settling bankruptcy proceedings must be approved by the
11   bankruptcy court to become effective.26 Other circuits have required
12   Rule 68(a) offers of judgment settling class action suits to be approved
13   by the district court before the judgment can be entered.27 These
14   circuits have relied on Federal Rule of Civil Procedure 23, which
15   plainly states that “[t]he claims, issues, or defenses of a certified
16   class—or a class proposed to be certified for purposes of settlement—
17   may be settled, voluntarily dismissed, or compromised only with the
18   court’s approval . . . after a hearing and only on finding that it is fair,
19   reasonable, and adequate . . . .”28

20            Amici and the district court also refer to substantive statutes
21   that specifically require the district court’s consent before cases
22   involving those statutory causes of action may be settled.                         For
23   instance, New York law requires court approval to settle any action
24   “commenced by or on behalf of [an] infant, incompetent or



     25 Hasaki Rest., Inc., 319 F.R.D. at 113; see also PCLG Br. at 19–20; Sec’y of Labor Br.
     at 25–26.
     26 Gordon v. Gouline, 81 F.3d 235, 239 (D.C. Cir. 1996).

     27 See id. at 239–40 (collecting cases).

     28 Fed. R. Civ. P. 23(e), (e)(2) (emphasis added).
       Case1:16-cv-06094-JMF
      Case   17-3388, DocumentDocument
                              118-1, 12/06/2019,
                                        35 Filed 2722916,
                                                 12/06/19 Page10
                                                           Page 10ofof3232

     10                                                                  No. 17‐3388‐cv

 1   conservatee.”29 And the False Claims Act (“FCA”) unambiguously
 2   states that a qui tam action “may be dismissed only if the court and
 3   the Attorney General give written consent to the dismissal and their
 4   reasons for consenting.”30

 5          Our circuit has yet to endorse any of these asserted exceptions
 6   to Rule 68(a)’s mandatory command that the clerk of the court enter
 7   judgment once an offer has been accepted and filed with the court.31
 8   There is no need for us to consider the validity of these exceptions
 9   because they are not at issue here. But, assuming for the sake of
10   argument that Rule 68(a) offers of judgment are susceptible to judicial
11   review in certain situations, we agree with the district court that the


     29 N.Y. C.P.L.R. § 1207; see also id. at § 1208.
     30 31 U.S.C. § 3730(b)(1).
     31 The Dissent and amici suggest that illegal acts and injunctive relief may be

     further exceptions to Rule 68. See Hasaki Rest., Inc., 319 F.R.D. at 114. While neither
     of these situations are at issue here, we note that requiring courts to scrutinize all
     Rule 68 offers for illegality would transform Rule 68’s ministerial act into a
     searching inquiry, a judicial modification of the Rule’s plain text which we are
     reluctant to endorse. In the event an illegal judgment was entered pursuant to
     Rule 68, the defendant in a subsequent enforcement action could raise illegality as
     a defense. See infra note 101 and accompanying text. Alternatively, either party
     could challenge the judgment via a Rule 60 motion. See, e.g., Laskowski v. Buhay,
     192 F.R.D. 480, 484 (M.D. Pa. 2000) (considering and denying a defendant’s motion
     seeking to void a Rule 68 judgment through Rule 60); see also infra note 102 and
     accompanying text. As to injunctive relief, it seems that Marek itself involved the
     use of Rule 68 in a suit where the plaintiff requested some injunctive relief. See
     Roy D. Simon, Jr., The New Meaning of Rule 68: Marek v. Chesny and Beyond, 14
     N.Y.U. REV. L. & SOC. CHANGE 475, 485 (1986) (discussing the complaint in Marek).
     At any rate, we need not address the Rule’s application in this context. Even
     assuming arguendo that judgments providing for injunctive relief issue only upon
     a judge’s review, given that such relief involves the exercise of the court’s
     discretion, see Hecht Co. v. Bowles, 321 U.S. 321, 329 (1944) (“An appeal to the equity
     jurisdiction conferred on federal district courts is an appeal to the sound discretion
     which guides the determinations of courts of equity.”) (internal quotation marks
     omitted), this point is simply not germane to Rule 68’s scope outside of this
     context.
       Case1:16-cv-06094-JMF
      Case   17-3388, DocumentDocument
                              118-1, 12/06/2019,
                                        35 Filed 2722916,
                                                 12/06/19 Page11
                                                           Page 11ofof3232

     11                                                                  No. 17‐3388‐cv

 1   proper inquiry is “whether FLSA claims fall within the narrow class
 2   of claims that cannot be settled under Rule 68 without approval by
 3   the court (or the DOL).”32 In other words, we must determine, as the
 4   Supreme Court in Marek v. Chesney explained, whether the FLSA
 5   contains “’the necessary clear expression of congressional intent’
 6   required ‘to exempt the statute from the operation of’ Rule 68.”33 We
 7   think the answer is no for the reasons that follow.

 8          II.     The FLSA

 9          The FLSA contains two primary worker protections: first, it
10   guarantees covered employees a federal minimum wage;34 and
11   second, it provides covered employees the right to overtime pay at a
12   rate of one‐and‐a‐half their regular rate for hours worked above forty
13   hours a week.35 “The principal congressional purpose in enacting the
14   [FLSA] was to protect all covered workers from substandard wages
15   and oppressive working hours, ‘labor conditions [that are]
16   detrimental to the maintenance of the minimum standard of living
17   necessary for health, efficiency and general well‐being of workers.’”36

18          Ever since the FLSA was enacted in 1938, it has allowed for a
19   private right of action by a covered employee against any employer
20   who violates the Act’s minimum wage and overtime pay provisions
21   to recover unpaid wages, together with “an additional equal amount
22   as liquidated damages.”37 In 1949, Congress amended the FLSA and

     32 Hasaki Rest., Inc., 319 F.R.D. at 114.
     33 Marek, 473 U.S. at 11–12 (quoting Califano v. Yamasaki, 422 U.S. 682, 700 (1979)
     (modifications incorporated)).
     34 See 29 U.S.C. § 206.

     35 See 29 U.S.C. § 207.

     36 Barrentine v. Arkansas‐Best Freight Sys., Inc., 450 U.S. 728, 739 (1981) (quoting 29

     U.S.C. § 202(a) (captioned “Congressional finding and declaration of policy)).
     37 Fair Labor Standards Act of 1938, Pub. L. No. 75‐718, 52 Stat. 1069 (codified as

     amended at 29 U.S.C § 216(b) (2018)).
       Case1:16-cv-06094-JMF
      Case   17-3388, DocumentDocument
                              118-1, 12/06/2019,
                                        35 Filed 2722916,
                                                 12/06/19 Page12
                                                           Page 12ofof3232

     12                                                                 No. 17‐3388‐cv

 1   authorized the Administrator of the Wage and Hours Division of the
 2   DOL to “supervise payment of the unpaid minimum wages or the
 3   unpaid overtime compensation owing to any employee or
 4   employees.”38 Congress also authorized the Administrator to bring
 5   an action on behalf of, and upon the written request of, a covered
 6   employee to recover unpaid minimum wages or overtime
 7   compensation.39

 8          These provisions providing a private right of action, DOL‐
 9   supervised payment, or DOL action on behalf of covered employees
10   all remain in effect today and are contained in § 216 of the Act, with
11   minor amendments not material here.40 Nowhere in the text of the
12   current or prior versions of § 216, however, is there a command that
13   FLSA actions cannot be settled or otherwise dismissed without
14   approval from a court. The provisions of § 216 simply set forth
15   different ways in which covered employees (or the DOL on behalf of
16   covered employees) may assert the substantive rights afforded to
17   them by the Act. The lack of any explicit requirement for judicial
18   approval before a settlement or dismissal can be entered under § 216
19   is what distinguishes the FLSA from the statutory examples the
20   district court and amici have cited as evidence of exceptions to Rule
21   68(a)’s mandatory character.            Each of those statutes contains an
22   explicit requirement that the court must approve the dismissal or
23   settlement before it can be entered; the FLSA contains no similar


     38 Fair Labor Standards Act of 1938, Pub. L. No. 81‐393, 63 Stat. 919 (1949) (codified
     as amended at 29 U.S.C. § 216(c) (2018)).
     39 Id. This provision has since been amended, such that this power is now vested

     in the Secretary of Labor, rather than the Administrator. Furthermore, it is no
     longer necessary for the Secretary to receive the written request of an employee
     for the Secretary to initiate an action on behalf of a covered employee. See 29 U.S.C.
     § 216(c) (2018).
     40 See 29 U.S.C. §§ 216(b), (c) (2018).
       Case1:16-cv-06094-JMF
      Case   17-3388, DocumentDocument
                              118-1, 12/06/2019,
                                        35 Filed 2722916,
                                                 12/06/19 Page13
                                                           Page 13ofof3232

     13                                                                  No. 17‐3388‐cv

 1   command.

 2          Ordinarily, the lack of any textual requirement for judicial
 3   approval would be the end of the analysis because “the first canon of
 4   statutory construction is that ‘a legislature says in a statute what it
 5   means and means in a statute what is says there.’ Indeed, ‘when the
 6   words of a statute are unambiguous . . . this first canon is also the last:
 7   judicial inquiry is complete.’”41 Nonetheless, amici and the Dissent
 8   argue that we should read a judicial review requirement into the
 9   FLSA for four reasons: (1) Supreme Court precedents interpreting
10   FLSA rights as nonwaivable require it; (2) the statutory history of the
11   FLSA demonstrates a Congressional intent to only permit judicially
12   or DOL‐approved settlements; (3) this circuit’s decision in Cheeks,
13   which explained the need for judicial review of Rule 41(a)(1)(A)(ii)
14   dismissals with prejudice of FLSA claims, compels a similar result
15   with respect to Rule 68 offers of judgment; and (4) it would further
16   “the underlying purpose of the FLSA, which is a uniquely protective
17   statute.”42 We address each of these points in turn.

18                  a.      Supreme Court Precedent

19          Amici’s argument for why we must read a judicial approval
20   requirement into the FLSA rests upon a few decisions by the Supreme
21   Court beginning in 1945. Amici asserts that these decisions stand for
22   the proposition that “there are only two ways in which FLSA claims
23   can be settled or compromised by employees”: either through a DOL‐
24   supervised payment of unpaid wages by the employer under § 216(c),
25   or a stipulated judgment approved by a district court in a private


     41 United States v. Piervinanzi, 23 F.3d 670, 677 (2d Cir. 1994) (internal citation and
     alteration omitted) (quoting Connecticut Nat’l Bank v. Germain, 503 U.S. 249, 253–54
     (1992)).
     42 Sec’y of Labor Br. at 6.
       Case1:16-cv-06094-JMF
      Case   17-3388, DocumentDocument
                              118-1, 12/06/2019,
                                        35 Filed 2722916,
                                                 12/06/19 Page14
                                                           Page 14ofof3232

     14                                                               No. 17‐3388‐cv

 1   action for unpaid wages under § 216(b).43 We disagree.

 2          In Brooklyn Savings Bank v. O’Neil, the Supreme Court
 3   considered “whether in the absence of a bona fide dispute between
 4   the parties as to liability, [an employee’s] written waiver of his right
 5   to liquidated damages under [the FLSA] bars a subsequent action to
 6   recover liquidated damages.”44             The Court acknowledged that
 7   nothing in “the statutory language, the legislative reports nor the
 8   debates indicates that the question at issue was specifically
 9   considered and resolved by Congress.”45                  The Court believed,
10   however, that the Congressional intent “to protect certain groups of
11   the population from substandard wages and excessive hours”46
12   counseled in favor of concluding that Congress did not intend for the
13   FLSA’s minimum wage, overtime, and liquidated damages rights to
14   be capable of waiver by employees. It reasoned that “waiver of
15   statutory wages by agreement would nullify the purpose of the Act,”
16   as would “waiver of the employee’s right to liquidated damages.”47
17   Thus, it concluded that “contracts for waiver of liquidated damages .
18   . . are void as contrary to public policy,” and will not be entertained
19   by courts as an employer’s affirmative defense in a subsequent action
20   by an employee to recover liquidated damages.48

21          In the two consolidated cases49 under consideration in Brooklyn
22   Savings, the employees released their FLSA rights not as part of a


     43 PCLG Br. at 12 (quoting Hasaki Rest., Inc., 319 F.R.D. at 112).
     44 324 U.S. 697, 704 (1945).
     45 Id. at 705–06.

     46 Id. at 706–07.

     47 Id. at 707.

     48 Id. at 710.

     49 Brooklyn Savings actually dealt with three consolidated cases, but the third case

     dealt with a separate issue of whether an employee suing to collect unpaid wages
     under FLSA is also entitled to interest.
       Case1:16-cv-06094-JMF
      Case   17-3388, DocumentDocument
                              118-1, 12/06/2019,
                                        35 Filed 2722916,
                                                 12/06/19 Page15
                                                           Page 15ofof3232

     15                                                       No. 17‐3388‐cv

 1   settlement of a bona fide dispute between the employers and
 2   employees, but as a “mere waiver.”50          The Court stressed this
 3   distinction.51    Brooklyn Savings’ holding that mere waivers of an
 4   employee’s right to liquidated damages are unenforceable expressly
 5   left open the question of “what limitation, if any, [§ 216(b)] of the Act
 6   places on the validity of agreements between an employer and
 7   employee to settle claims arising under the Act if the settlement is
 8   made as the result of a bona fide dispute between the two parties, in
 9   consideration of a bona fide compromise and settlement.”52

10          That unresolved question was partially addressed the
11   following year in D.A. Schulte, Inc. v. Gangi.53 Unlike in Brooklyn
12   Savings, the employees in Gangi did not simply sign away their rights.
13   Under threat of suit by the employees, the employer paid the full
14   amount of back pay and, in return, obtained a release of the
15   employees’ statutory right to liquidated damages, notwithstanding
16   the employer’s sincere belief that the employees were not covered by
17   the FLSA because the interstate commerce nexus was minimal.54 “The
18   primary issue presented [was] whether the [FLSA] precludes a bona
19   fide settlement of a bona fide dispute over the coverage of the Act on
20   a claim for overtime compensation and liquidated damages where the
21   employees receive the overtime compensation in full.”55

22          The Supreme Court sided with the employees. The Court
23   acknowledged that the releases were obtained in settlement of a bona
24   fide dispute as to coverage, but, adopting the reasoning from Brooklyn


     50 324 U.S. at 703–04, 713–14.
     51 Id at 713–14.
     52 Id. at 714.

     53 328 U.S. 108 (1946).

     54 Id. at 111–12.

     55 Id. at 110.
       Case1:16-cv-06094-JMF
      Case   17-3388, DocumentDocument
                              118-1, 12/06/2019,
                                        35 Filed 2722916,
                                                 12/06/19 Page16
                                                           Page 16ofof3232

     16                                                       No. 17‐3388‐cv

 1   Savings, it held that “the remedy of liquidated damages cannot be
 2   bargained away by bona fide settlements of disputes over
 3   coverage.”56 The Court, however, expressly reserved the question of
 4   whether waiver or compromise of FLSA rights is permissible “in
 5   other situations which may arise, such as a dispute over the number
 6   of hours worked or the regular rate of employment.”57

 7           Relevant to our analysis, the Court, in dicta in a footnote, also
 8   seemed to indicate that the reasons behind not permitting waivers in
 9   private settlements might not hold for stipulated judgments in
10   judicial actions brought by employees pursuant to § 216(b).58 In
11   pertinent part, the Court stated:

12           Petitioner draws the inference that bona fide stipulated
13           judgments on alleged Wage‐Hour violations for less than
14           the amounts actually due stand in no better position than
15           bona fide settlements.         Even though stipulated
16           judgments may be obtained, where settlements are
17           proposed in controversies between employers and
18           employees over violations of the Act, by the simple
19           device of filing suits and entering agreed judgments, we
20           think the requirements of pleading the issues and
21           submitting the judgment to judicial scrutiny may
22           differentiate stipulated judgments from compromises by
23           the parties. At any rate the suggestion of petitioner is
24           argumentative only as no judgment was entered in this
25           case.59
26           In the intervening seven decades since Gangi, the Supreme
27   Court has never resolved these lingering questions about when and
28   how employees can release their FLSA rights. In 1981, the Court

     56 Id. at 114–15.
     57 Id.
     58 Id. at 113 n.8.

     59 Id.
       Case1:16-cv-06094-JMF
      Case   17-3388, DocumentDocument
                              118-1, 12/06/2019,
                                        35 Filed 2722916,
                                                 12/06/19 Page17
                                                           Page 17ofof3232

     17                                                               No. 17‐3388‐cv

 1   reiterated in passing its holdings in Brooklyn Savings and O’Neil in
 2   Barrentine v. Arkansas‐Best Freight Systems, Inc., but did not expand the
 3   holdings from those earlier decisions or otherwise consider the
 4   questions those decisions left open.60

 5          Notably      absent     from     any    of   these     Supreme      Court
 6   interpretations of the FLSA is any discussion on whether a settlement
 7   or dismissal of an action to vindicate FLSA rights under § 216(b) is
 8   conditioned on court approval. Even the dicta in the footnote in Gangi
 9   did not discuss whether judicial approval was actually necessary
10   before parties could enter a stipulated judgment resolving FLSA
11   claims. The Supreme Court never said, as the Dissent suggests, that
12   “court‐supervised settlements might be valid under the FLSA.”61
13   Rather, the Court stated that “by the simple device of filing suits and
14   entering agreed judgments, we think the requirement of pleading the
15   issues and submitting the judgment to judicial scrutiny may
16   differentiate stipulated judgments from compromises by the parties.”62
17   In other words, the act of filing the suit, airing the parties’ dirty
18   laundry in public and before a judge, and then coming to an agreement
19   distinguishes     stipulated     judgments       from    private,     back‐room
20   compromises that could easily result in exploitation of the worker and
21   the release of his or her rights. Indeed, the Supreme Court itself has
22   at least on one occasion ordered a district court to enter a stipulated
23   judgment in a FLSA action for only two‐thirds the amount due in
24   statutory wages and liquidated damages while the case was on appeal

     60 450 U.S. 728, 740 (1981). Barrentine addressed the unrelated question of whether
     employees could bring an action alleging an FLSA violation after they had
     unsuccessfully submitted a claim based on the same underlying facts to a joint
     grievance committee pursuant to their union’s collective‐bargaining agreement,
     answering the question in the negative.
     61 Diss. Op. at 10 (emphasis added).

     62 Gangi, 328 U.S. at 114 n.8 (emphasis added).
       Case1:16-cv-06094-JMF
      Case   17-3388, DocumentDocument
                              118-1, 12/06/2019,
                                        35 Filed 2722916,
                                                 12/06/19 Page18
                                                           Page 18ofof3232

     18                                                                 No. 17‐3388‐cv

 1   apparently without reviewing the stipulation for fairness.63 Rule 68(a)
 2   judgments are one such form of stipulated judgment and, by that
 3   Rule’s plain terms, do not require court‐supervision. Nothing the
 4   Supreme Court has said suggests a different rule, much less amounts
 5   to “’the necessary clear expression of congressional intent’ required
 6   ‘to exempt the statute from the application of Rule 68.’”64

 7          For this reason, we cannot accept the Dissent’s characterization
 8   of our opinion as creating a “third, implied method of resolving”
 9   FLSA claims.65 The Dissent refers to the settling of FLSA claims
10   through Rule 68(a) judgments as “private settlements” like those
11   prohibited by the Supreme Court in Brooklyn Savings and Gangi.66 But
12   Rule 68(a) judgments are not at all like those private settlements; they
13   are publicly‐filed, stipulated judgments between parties to an action
14   brought in a court of competent jurisdiction after litigation has been
15   commenced pursuant to § 216(b) of the FLSA.                       Nothing in the
16   Supreme Court’s decisions prohibit settling FLSA claims through
17   such stipulated judgments. To the contrary, as conceded by the
18   Dissent, these decisions allow that settlements in the context of



     63 See North Shore Corp. v. Barnett, 323 U.S. 679 (1944) (“The judgment of the Circuit
     Court of Appeals is vacated, the judgment of the District Court is modified in
     accordance with the stipulations signed by counsel for the parties and the case is
     remanded to the District Court for the Southern District of Florida with directions
     to enter the judgment as modified.”); see also Gangi, 328 U.S. at 144 n.8 (referencing
     Barnett as an example of a settlement of a FLSA claim by stipulated judgment
     ordered to be entered by the Supreme Court); Reply Br. for the Pet’r, Brooklyn
     Savings Bank v. O’Neil, 1945 WL 48260, at *19 (U.S. Jan. 1945) (describing the terms
     of the stipulated judgment as recovery to two‐thirds of the statutory wages and
     liquidated damages owed).
     64 See Marek, 473 U.S. at 11–12 (quoting Califano, 422 U.S. at 700 (modifications

     incorporated)).
     65 See Diss. Op. at 1–2.

     66 See, e.g., id. at 2, 3, 4, 6, 13, 14.
       Case1:16-cv-06094-JMF
      Case   17-3388, DocumentDocument
                              118-1, 12/06/2019,
                                        35 Filed 2722916,
                                                 12/06/19 Page19
                                                           Page 19ofof3232

     19                                                           No. 17‐3388‐cv

 1   ongoing FLSA litigation may be permissible.67 Nor, contrary to the
 2   Dissent’s intimation, have any other circuits held that FLSA claims
 3   cannot be settled pursuant to a Rule 68(a) stipulated judgment
 4   without judicial approval.68 The laundry list of courts and cases
 5   referenced by the Dissent hold only that purely private settlements of
 6   FLSA claims, independent of any litigation, are prohibited without
 7   judicial approval or DOL supervision; this is a holding that is
 8   compelled by Gangi and with which we take no issue. None of those
 9   courts or cases addressed a Rule 68(a) stipulated judgment, the type
10   of settlement at issue in this case.

11          In Brooklyn Savings and Gangi, the Supreme Court held that
12   private contractual waivers of worker’s FLSA rights were against
13   public policy. This is a very different thing from holding that judicial
14   approval is required before parties, usually represented by counsel,
15   may settle a litigated FLSA dispute pursuant to Rule 68(a).

16          Despite the absence of any discussion by the Supreme Court in
17   Brooklyn Savings, Gangi, or Barrentine as to whether judicial approval
18   is required to settle actions raising FLSA claims, amici assert that
19   these cases laid “the foundation” for such a requirement, and from
20   that unsure foundation, make the leap that Rule 68(a) offers of
21   judgment settling FLSA claims must be approved by a judge before
22   the clerk may enter the judgment.69 We are not prepared to make that
23   interpretive leap in the context of Rule 68(a) offers of judgment absent
24   any indication from Congress or the Supreme Court that the FLSA
25   requires such judicial approval.70 This is especially so when the


     67 See Gangi, 328 U.S. at 114 n.8; see also Diss. Op. at 9–10.
     68 See Diss. Op. at 17.
     69 Sec’y of Labor Br. at 13; see also PCLG Br. at 11–13.

     70 Our circuit has made that leap with respect to voluntary dismissals with

     prejudice under Rule 41(a)(1)(A)(ii) in Cheeks. We decline to do the same with
      Case1:16-cv-06094-JMF
     Case   17-3388, DocumentDocument
                             118-1, 12/06/2019,
                                       35 Filed 2722916,
                                                12/06/19 Page20
                                                          Page 20ofof3232

     20                                                                  No. 17‐3388‐cv

 1   language of the Act itself fails to provide a scintilla of textual support
 2   for such a requirement, in the face of Rule 68(a)’s explicit textual
 3   command that the clerk of the court “must” enter stipulated
 4   judgments.71

 5          Amici also point to the fact that the Supreme Court concluded
 6   that FLSA rights are not waivable despite the absence of any “‘specific
 7   provisions prohibiting waiver of rights . . . or providing means by
 8   which compromises and settlements can be approved.’”72 To be sure,
 9   there is nothing in the text of the FLSA specifically declaring that the
10   minimum wage, overtime pay, and liquidated damages rights created
11   by the Act cannot be waived. Those cases, however, did not address
12   the question of prior judicial approval of § 216 settlements under Rule
13   68(a), and we discern from them no requirement that a court must
14   make the same sort of purposive interpretive leap in resolving a
15   question they did not address.

16                  b. Extrinsic Evidence and Statutory History73

17          Appointed amicus contends that the lack of any judicial
18   approval requirement in the text of the FLSA is not dispositive,

     respect to Rule 68(a) offers of judgment, as will be discussed. See infra, Section
     II(a).
     71 See Califano, 442 U.S. at 700 (requiring a “necessary clear expression of

     congressional intent to exempt” a statutorily‐created cause of action “from the
     operation of the Federal Rules of Civil Procedure,” since Rule 1 provides that the
     Rules govern the procedure in the United States district courts in all suits of a civil
     nature (internal quotation marks omitted)).
     72 Id. at 15–16 (brackets omitted) (quoting Brooklyn Savings, 324 U.S. at 713).

     73 The dissent accuses the majority of “ignoring completely” the statutory history

     in this case and of confusing statutory history with legislative history. This is a
     misreading of the opinion. While we consider extrinsic evidence, including
     legislative history, as unhelpful when the statutory text is unambiguous, we do
     not “ignore” the statutory history. Indeed, we fully address it in this section in
     discussing the 1949 Amendment that added § 216(c), but we simply reach a
     different conclusion than that of the dissent.
       Case1:16-cv-06094-JMF
      Case   17-3388, DocumentDocument
                              118-1, 12/06/2019,
                                        35 Filed 2722916,
                                                 12/06/19 Page21
                                                           Page 21ofof3232

     21                                                                No. 17‐3388‐cv

 1   because “a statute’s requirements . . . also include judicial
 2   interpretations of the statute, which are reached through application
 3   of traditional tools of statutory construction, including examination
 4   of the statute’s text, legislative history, structure, and purpose.”74 We
 5   find this argument unpersuasive. A statute’s requirements are not so
 6   holistically determined.

 7          As we stated above, the first “cardinal canon” of statutory
 8   interpretation is to look at the text.75 It is only when a statute’s text is
 9   ambiguous that we turn to other tools of statutory interpretation to
10   help clarify the ambiguity.76 In this case, there is nothing ambiguous
11   about whether the FLSA requires judicial approval of offers of
12   judgment before actions brought under § 216(b) can be settled or
13   dismissed, because the text of the FLSA is devoid of any such
14   requirement, even as it details, in § 216(b), the precise contours of how
15   employees can file suit to vindicate their FLSA rights.

16          Section 216(b) states that an employer is liable for unpaid wages
17   and an equal amount in liquidated damages; that such an action may
18   be maintained in any federal or state court of competent jurisdiction;
19   that such an action may be commenced by an individual employee or
20   by an employee on behalf of other employees similarly situated; that
21   no employee shall be considered a party plaintiff to any such
22   collective action unless he gives his consent in writing to become a
23   party, and such consent is filed with the court; that in such an action,

     74 PCLG Br. at 15 (internal quotation marks omitted).
     75 Germain, 503 U.S. at 253.
     76 See Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 568 (2005) (“As we

     have repeatedly held, the authoritative statement is the statutory text, not the
     legislative history or any other extrinsic material. Extrinsic materials have a role
     in statutory interpretation only to the extent they shed a reliable light on the
     enacting Legislature’s understanding of otherwise ambiguous terms.” (emphasis
     added)).
       Case1:16-cv-06094-JMF
      Case   17-3388, DocumentDocument
                              118-1, 12/06/2019,
                                        35 Filed 2722916,
                                                 12/06/19 Page22
                                                           Page 22ofof3232

     22                                                                No. 17‐3388‐cv

 1   reasonable attorney’s fees and costs are to be paid by the defendant;
 2   and that an employee’s private right of action terminates if the
 3   Secretary of Labor decides to initiate an action on behalf of
 4   employees.77 In this context of painstaking attention to procedural
 5   requirements, “[w]e do not lightly assume that Congress has omitted
 6   from its adopted text requirements that it nonetheless intends to
 7   apply.” Jama Immigration & Customs Enforcement, 543 U.S. 335, 341
 8   (2005).   Given that “Congress has shown elsewhere in the same
 9   statute” how to require supervision of settlements, id. § 216(b)’s
10   silence as to whether judicial approval is required before an action
11   initiated by employees under the provision can be settled via Rule
12   68(a) (or any other procedure) speaks volumes. Finding not even
13   arguable ambiguity78 as to this question in the statute’s text, there is
14   no need to turn to extrinsic evidence to help decipher the statute.79


     77 See 29 U.S.C. § 216(b).
     78 The Dissent takes issue with our characterization of the text as unambiguous
     because it is absolutely silent as to any judicial review requirement. We agree that
     ambiguity usually goes to the meaning of words. See Diss. Op. at 4. But this is
     because parties seldom make the argument that a statute requires something
     despite the absence of any statutory hint of such a requirement. Ambiguity
     usually comes into play when the parties disagree about what a statute says
     because parties can reasonably differ over how to interpret the words of a statute.
     See, e.g., MCI Telecommunications Corp. v. AT&T Co., 512 U.S. 218, 227 (debating the
     scope of the FCC’s authority to “modify” any requirement of § 203 of the
     Communications Act and noting that “most cases of verbal ambiguity in statutes
     involve . . . a selection between accepted alternative meanings shown as such by
     many dictionaries”). A statute that is utterly silent as to an alleged requirement is
     equally unambiguous. Our allegedly “unusual” use of the term unambiguous,
     according to the Dissent, is the product of Amici and the Dissent’s even more
     unusual argument that silence can breed ambiguity. Judicial insertion of a positive
     command into a statute that is silent on the point goes beyond interpretation; it is
     an usurpation of the legislative function.
     79 Even if we were to consider legislative history, nothing in that history indicates

     Congress intended for judicial approval to be required before actions raising FLSA
     claims could be settled or dismissed, and amici have pointed none.
       Case1:16-cv-06094-JMF
      Case   17-3388, DocumentDocument
                              118-1, 12/06/2019,
                                        35 Filed 2722916,
                                                 12/06/19 Page23
                                                           Page 23ofof3232

     23                                                               No. 17‐3388‐cv

 1          The Dissent points to the 1949 amendment of the FLSA, in
 2   which Congress added § 216(c) and authorized the DOL to supervise
 3   private settlements of FLSA claims, as evidence that Congress
 4   intended to prohibit the private settlement of all FLSA claims unless
 5   supervised by the DOL or a court.80 This amendment does not affect
 6   our understanding of whether the FLSA requires judicial approval of
 7   a Rule 68(a) stipulated judgment. The amendment only grants the
 8   DOL authority to supervise private FLSA settlements with finality; it
 9   says nothing about whether courts must approve stipulated
10   judgments or other settlements or dismissals. Furthermore, and as
11   discussed, there is a critical distinction between purely private
12   settlements between parties and stipulated judgments between
13   parties, the latter of which occur in the context of publicly‐filed,
14   ongoing litigation subject to judicial scrutiny.81 The ability of parties
15   to enter stipulated judgments once a case has been publicly filed,
16   pleaded, and submitted to judicial scrutiny does not, as the Dissent
17   contends,82 render § 216(c) superfluous, because that section
18   continues to apply to private settlements outside the context of
19   litigation.83 At bottom, we do not believe it is reasonable to interpret

     80 See Diss. Op. at 11–13.
     81 See supra Section II(a).; see also Gangi, 328 U.S. at 113 n.8.
     82 See Diss. Op. at 6–7.

     83 Far from being superfluous, the statutory history relied on by the Dissent

     supports the view that Congress enacted Section 216(c) in order to provide
     employers with an efficient and expert non‐judicial alternative for resolving FLSA
     liability. Indeed, the Dissent notes that Section 216(c) was enacted in response to
     a new reluctance among employers to voluntarily remit back pay in cooperation
     with the DOL without a need for court proceedings. See Diss Op. at 11–12. This
     reluctance was due to fears that DOL supervision was insufficient to protect
     employers from later suits in the aftermath of Brooklyn Savings and Gangi. See id.
     (citing Fair Labor Standards Amendments of 1949, S. Rep. No. 81‐640, 81st Cong.,
     1st Sess., reprinted in 1949 U.S.C.C.A.N. 2241, 2248). As noted above, Rule 68(a)’s
     filing and pleading requirements impose burdens on employers and employees
     looking to resolve FLSA disputes. Voluntary and DOL‐supervised settlements do
     Case1:16-cv-06094-JMF
    Case   17-3388, DocumentDocument
                            118-1, 12/06/2019,
                                      35 Filed 2722916,
                                               12/06/19 Page24
                                                         Page 24ofof3232

    24                                                                No. 17‐3388‐cv

1   Congress’ amendment authorizing the DOL to supervise private
2   FLSA settlements as prohibiting Rule 68(a) stipulated judgments
3   settling FLSA claims in the context of ongoing litigation when the
4   amendment does not pertain to judicial actions.84 Congress does not
5   “hide elephants in mouseholes.”85


    not impose these same (or equivalent) burdens. Section 216(c) is thus fairly
    understood as a distinct provision which is nonetheless fully compatible with the
    goals of Rule 68 in encouraging efficient settlement of claims.
    84 Indeed, interpreting Congress’ amendment adding § 216(c) in the way the

    Dissent does would seemingly prohibit all other forms of settling FLSA claims,
    including judicially‐approved settlements, because Congress only authorized the
    DOL to settle FLSA claims. Nonetheless, the Dissent, and to our knowledge, every
    circuit to address the issue, accepts that courts may approve FLSA settlements and
    dismissals—even if there is disagreement as to whether such approval is required—
    despite the fact that § 216(c) only grants supervisory authority to the DOL. The
    consistency of Rule 68 and the 1949 amendments is all the more evident
    considering that Rule 68 had been in existence for approximately ten years by the
    time § 216(c) was adopted. See Marek, 473 U.S. at 8–9 (discussing the history of
    Rule 68 and noting that the rules were adopted in 1938).
    85 See Whitman v. Am. Trucking Ass’n, 531 U.S. 457, 468 (2001). The Dissent also

    suggests that the Portal‐to‐Portal Act of 1947 reflects Congressional endorsement
    of its broad reading of Brooklyn Savings and Gangi. Diss. Op. at 12 n.5. However,
    the Dissent’s discussion omits the express congressional disapproval of the
    Supreme Court’s FLSA jurisprudence embodied in the Congressional Findings
    attached to the Portal‐to‐Portal Act. See 29 U.S.C. § 251(a). Those findings open
    with an express statement that “the Fair Labor Standards Act of 1938 . . . has been
    interpreted judicially in disregard of long‐established customs, practices, and
    contracts between employers and employees” and warned that if these
    interpretations “were permitted to stand . . . the courts of the country would be
    burdened with excessive and needless litigation . . .” Id. This language echoed
    that of Justice Jackson, citing to Brooklyn Savings and Gangi and writing in the same
    year as the Portal‐to‐Portal Act, that the Court’s FLSA jurisprudence had caused
    “interminable litigation[]stimulated by a contingent reward to attorneys.” Walling
    v. Portland Terminal Co., 330 U.S. 148, 155 (1947) (Jackson, J., concurring). Taken
    together, this language suggests that Congress was more concerned with
    protecting employers from the excessive litigation caused by the Supreme Court’s
    FLSA jurisprudence than with restricting the means by which parties could settle.
    In line with these contemporary views of Brooklyn Savings and Gangi, we decline
    to use the “rubric of ‘unequal bargaining power’” to “promulgate social values”
      Case1:16-cv-06094-JMF
     Case   17-3388, DocumentDocument
                             118-1, 12/06/2019,
                                       35 Filed 2722916,
                                                12/06/19 Page25
                                                          Page 25ofof3232

     25                                                             No. 17‐3388‐cv

 1          In light of the unambiguously mandatory command of Rule
 2   68(a) for the clerk of the court to enter offers of judgment when they
 3   are accepted, and because we find no indication by Congress or the
 4   Supreme Court that the FLSA requires judicial approval of stipulated
 5   judgments concerning FLSA claims in the context of ongoing
 6   litigation, we decline to pull such a requirement out of thin air with
 7   respect to Rule 68(a) offers of judgment settling FLSA claims. Neither
 8   amici nor the Dissent has identified a reliable source in the statutory
 9   history that demonstrates “the necessary clear expression of
10   congressional intent required to exempt the statute from the
11   operation of Rule 68.”86

12                 c. Cheeks v. Freeport Pancake House, Inc.

13          Amici also contend that a prior decision from our circuit—
14   Cheeks v. Freeport Pancake House, Inc.—is determinative of whether
15   Rule 68(a) offers of judgment involving FLSA claims must be
16   approved by a court before they may be entered.                     While we
17   acknowledge the similarities between the two cases, we decline to
18   extend Cheeks’s holding requiring judicial approval for stipulated
19   dismissals settling FLSA claims with prejudice under Rule
20   41(a)(1)(A)(ii) to the context of Rule 68(a) offers of judgment.

21          The question in Cheeks was whether parties could enter a
22   “stipulated dismissal of FLSA claims with prejudice, without the
23   involvement of the district court or DOL, that may be enforceable,”
24   pursuant to Rule 41(a)(1)(A)(ii).87         Rule 41(a)(1)(A)(ii) states that
25   “[s]ubject to Rules 23(e), 23.1(c), 23.2, and 66 and any applicable federal

     which “intrude upon the legislative sphere” and “reflect imprecise apprehensions
     of economics and desirable public policy.” United States v. Allegheny‐Ludlum
     Indus., Inc., 517 F.2d 826, 861 (5th Cir. 1975); see also id. at 162.
     86 Marek, 473 U.S. at 11–12 (internal quotation marks and modifications omitted).

     87 Cheeks, 796 F.3d at 204.
       Case1:16-cv-06094-JMF
      Case   17-3388, DocumentDocument
                              118-1, 12/06/2019,
                                        35 Filed 2722916,
                                                 12/06/19 Page26
                                                           Page 26ofof3232

     26                                                                   No. 17‐3388‐cv

 1   statute, the plaintiff may dismiss an action without a court order by
 2   filing . . . a stipulation of dismissal signed by all parties who have
 3   appeared.”88        Cheeks thus turned on whether the FLSA was an
 4   “applicable federal statute,” without narrowing that reference to the
 5   text of the statute, such that court approval was necessary before
 6   FLSA claims could be dismissed with prejudice by stipulation of the
 7   parties.89    The Cheeks Court concluded that the FLSA met the
 8   “applicable federal statute” exception to Rule 41(a)(1)(A)(ii) because
 9   of “the unique policy considerations underlying the FLSA” and the
10   “underlying purpose” of the Act.90 Therefore, it held that stipulated
11   dismissals settling FLSA claims with prejudice pursuant to Rule
12   41(a)(1)(A)(ii) require approval of either the district court or the DOL
13   to take effect.91

14           The holding in Cheeks was limited to Rule 41(a)(1)(A)(ii)
15   dismissals with prejudice.           The court did not consider “whether
16   parties may settle such cases without court approval or DOL
17   supervision by entering into a Rule 41(a)(1)(A) stipulation without
18   prejudice.”      Nor did it address other avenues for dismissal or
19   settlement of claims, including Rule 68(a) offers of judgment.92 The
20   district court and amici concede that “the question addressed in
21   Cheeks was limited to Rule [41(a)(1)(A)(ii)] stipulations dismissing
22   FLSA claims with prejudice.”93 Thus, while Cheeks may provide some
23   support for the proposition that Rule 68(a) offers of judgment also


     88 Fed. R. Civ. P. 41(a)(1)(A)(ii) (emphasis added).
     89 Cheeks, 796 F.3d at 204.
     90 Id. at 206.

     91 Id.

     92 Id. at 201 n.2.

     93 Sec’y of Labor Br. at 28; see also Hasaki Rest., Inc., 319 F.R.D. at 116 (“Cheeks may

     not apply a fortiori to a Rule 68 FLSA settlement given its reliance on the language
     of Rule 41 . . . .”).
       Case1:16-cv-06094-JMF
      Case   17-3388, DocumentDocument
                              118-1, 12/06/2019,
                                        35 Filed 2722916,
                                                 12/06/19 Page27
                                                           Page 27ofof3232

     27                                                                   No. 17‐3388‐cv

 1   require judicial approval, it is not directly controlling, and we are not
 2   required to adopt its reasoning.94

 3           For the reasons discussed in the preceding section for our
 4   conclusion, that the FLSA does not require judicial approval of Rule
 5   68(a) offers of judgment, we decline to extend Cheeks’ judicial
 6   approval requirement to that context. Moreover, we do not believe
 7   that all of the reasons supporting the decision in Cheeks comfortably
 8   apply in the Rule 68(a) context. For one, Rule 41(a)(1)(A) contains an
 9   explicit command that judicial approval of a stipulated dismissal is
10   necessary if a federal statute so requires, but as discussed, Rule 68(a)
11   does not contain a similar, explicit exception. Also, the Cheeks opinion
12   expressed concern that Rule 41(a)(1)(A)(ii) stipulated dismissals are
13   not filed publicly on the docket, and therefore, are akin to the private,
14   secret settlements and waivers of an employee’s FLSA rights that the
15   Supreme Court refused to enforce in Brooklyn Savings and Gangi.95
16   Rule 68(a) avoids any secret settlement problem because offers of
17   judgment are publicly filed on the court’s docket, as required by the
18   Rule.96

19           Nor are we alone in confining Cheeks to Rule 41(a)(1)(A)(ii)
20   stipulated dismissals with prejudice; the majority of district court
21   judges to consider the issue in our circuit have also held that Cheeks
22   should not be extended to apply to Rule 68(a) offers of judgment.97

     94 See generally, Pierre N. Leval, Judging Under the Constitution: Dicta About Dicta, 81
     N.Y.U. L. Rev. 1249, 1259 (2006) (“Stare Decisis requires a court to adhere only to
     its decisions—its holdings—not to any utterance the court may make.”).
     95 Cheeks, 796 F.3d at 201 (describing the issue as “whether judicial approval of, and

     public access to, FLSA settlements is required” (emphasis added)).
     96 See Fed. R. Civ. P. 68(a) (requiring the parties to file the offer and notice of

     acceptance, plus proof of service, with the district court before the clerk can enter
     the judgment).
     97 See Anwar v. Stephens, No. 15‐CV‐4493 (JS) (GRB), 2017 WL 455416, at *1 (E.D.N.Y.

     Feb. 2, 2017) (“The majority of district courts in this Circuit have held that judicial
      Case1:16-cv-06094-JMF
     Case   17-3388, DocumentDocument
                             118-1, 12/06/2019,
                                       35 Filed 2722916,
                                                12/06/19 Page28
                                                          Page 28ofof3232

     28                                                                   No. 17‐3388‐cv

 1   Accordingly, we decline to extend Cheeks’ holding.

 2                  d. The FLSA as a Uniquely Protective Statute

 3           Finally, the district court and amici refer to the FLSA’s “unique
 4   features and policies,” or the Act’s “remedial and humanitarian
 5   goals” as justification for requiring judicial approval of Rule 68(a)
 6   offers of judgment settling FLSA claims and it is not difficult to view
 7   the Dissent as similarly motivated. We take issue with this line of
 8   reasoning for various reasons.

 9           “Congressional intent is discerned primarily from the statutory
10   text.”98 Appeals to broad remedial goals and congressional purpose
11   are not a substitute for the actual text of the statute when it is clear.99
12   In accordance with the Constitution’s separation of powers, courts are
13   charged with interpreting the actual text of the laws Congress enacts,
14   and not with rewriting or expanding the scope of the laws in the
15   absence of statutory text, no matter how much one may think it may
16   advance purported remedial goals or represent congressional
17   intent.100 Indeed, the Supreme Court very recently emphasized the


     approval is not required for Rule 68 offers of judgment . . . . This Court concurs
     with the majority and declines to ignore the mandatory language of Rule 68.”
     (internal quotation marks omitted)).
     98 CTS Corp. v. Waldburger, 573 U.S. 1, 12 (2014).

     99 See Magwood v. Patterson, 561 U.S. 320, 334 (2010) (“We cannot replace the actual

     text with speculation as to Congress’ intent.”); cf. C.I.R. v. Asphalt Prods. Co., Inc.,
     482 U.S. 117, 121 (1987) (“Judicial perception that a particular result would be
     unreasonable may enter into the construction of ambiguous provisions, but cannot
     justify disregard of what Congress has plainly and intentionally provided.”).
     100 See Baker Botts L.L.P. v. ASARCO LLC, 135 S. Ct. 2158, 2169 (2015) (“Our job is to

     follow the text even if doing so will supposedly undercut a basic objective of the
     statute.” (internal quotation marks omitted)); see also Henson, 137 S. Ct. at 1725
     (“[W]hile it is of course our job to apply faithfully the law Congress has written, it
     is never our job to rewrite a constitutionally valid statutory text under the banner
     of speculation about what Congress might have done had it faced a question that,
     on everyone’s account, it never faced.”).
       Case1:16-cv-06094-JMF
      Case   17-3388, DocumentDocument
                              118-1, 12/06/2019,
                                        35 Filed 2722916,
                                                 12/06/19 Page29
                                                           Page 29ofof3232

     29                                                               No. 17‐3388‐cv

 1   importance of giving the FLSA nothing more than a “fair reading”
 2   when it rejected the argument that the FLSA’s statutory exceptions
 3   should be narrowly‐construed and characterized the premise that
 4   “the FLSA pursues its remedial purpose at all costs” as “flawed.”101

 5          While interpreting the FLSA to require judicial approval of
 6   Rule 68(a) offers of judgment settling FLSA claims might be consistent
 7   with some of the policy goals of Congress when it enacted the FLSA
 8   in 1938, we also agree with Hasaki that the Congressional policy of
 9   timely entry of judgment upon acceptance of a Rule 68(a) offer would
10   be frustrated by a judicial approval requirement. Moreover, the fact
11   that a Rule 68(a) stipulated judgment must be entered by the clerk of
12   the court does not mean that the judgment cannot later be challenged
13   as deficient under the common law of contract102 or under Rule 60(b)
14   for fraud, misrepresentation, misconduct, or “any other reason that
15   justifies relief.”103 In any event, we do not see our role as weighing
16   these policy considerations and determining which policy to
17   prioritize when the statute is unambiguous.                 That is the job of
18   Congress.104

19          Moreover, the fact that a judicial approval requirement might
20   further the broad, remedial policy goals of the FLSA does not
21   necessarily mean that Congress would have enacted such a

     101 Encino Motorcars, LLC v. Navarro, 138 S. Ct. 1134, 1142 (2018).
     102 See Goodheart Clothing v. Laura Goodman Ent., 962 F.2d 268, 272 (2d Cir. 1992)
     (offers of judgment are contracts treated according to ordinary contract
     principles).
     103 Fed. R. Civ. P. 60(b).

     104 See Rodriguez v. United States, 480 U.S. 522, 525–26 (1987) (“[N]o legislation

     pursues its purpose at all costs. Deciding what competing values will or will not
     be sacrificed to the achievement of a particular objective is the very essence of
     legislative choice—and it frustrates rather than effectuates legislative intent
     simplistically to assume that whatever furthers the statute’s primary objective must
     be the law.”).
       Case1:16-cv-06094-JMF
      Case   17-3388, DocumentDocument
                              118-1, 12/06/2019,
                                        35 Filed 2722916,
                                                 12/06/19 Page30
                                                           Page 30ofof3232

     30                                                                    No. 17‐3388‐cv

 1   requirement if it had considered the question, for “it is quite mistaken
 2   to assume, as [amici] would have us, that ‘whatever’ might appear to
 3   ‘further the statute’s primary objective must be the law.’”105 Were that
 4   the case, we would be a short step away from requiring judicial
 5   approval of a variety of settlements that involve vulnerable citizens,
 6   such as discrimination suits under Title VII of the Civil Rights Act and
 7   § 1983 claims of serious police misconduct.106

 8              With respect, the Dissent also disregards the costs imposed by
 9   the requirement that it would read into FLSA and thus into Rule 68.
10   A frequently cited district court case in this Circuit on the conduct of
11   fairness reviews cites no fewer than nine factors (as well as the well‐
12   worn “totality of the circumstances” standard) to guide the fairness
13   inquiry. See Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335–36
14   (S.D.N.Y. 2012) (listing such factors as “the presence of other
15   employees situated similarly to the claimant,” the “likelihood that the
16   claimant’s circumstance will recur,” and “a history of FLSA non‐
17   compliance by the same employer or others in the same industry or
18   geographic region”). But information regarding these factors may be
19   unavailable in the early stages of litigation during which many Rule
20   68 offers occur.          Often there will not even be basic information
21   concerning the claimed hours worked or rate of pay, leaving courts
22   ill‐equipped to conduct a fairness review. Cf. Mamani v. Licetti, No.
23   13‐CV‐7002 (KMW)(JCF), 2014 WL 2971050, at *2 (S.D.N.Y. July 2,
24   2014) (finding insufficient information to adjudicate the fairness of a
25   proposed FLSA settlement where the parties failed to provide their
26   estimate of the hours worked or the applicable wage). The reviewing
27   court may thus be required to order the parties to come forward with
28   more information, expending time and resources, and unnecessarily

     105   Henson, 137 S. Ct. at 1725 (brackets omitted) (quoting Rodriguez, 480 U.S. at 526).
     106   See Appellant’s Br. at 18–19.
       Case1:16-cv-06094-JMF
      Case   17-3388, DocumentDocument
                              118-1, 12/06/2019,
                                        35 Filed 2722916,
                                                 12/06/19 Page31
                                                           Page 31ofof3232

     31                                                                   No. 17‐3388‐cv

 1   increasing attorney’s fees. See Picerni v. Bilingual Seit & Preschool Inc.,
 2   925 F. Supp. 2d 368, 377 (E.D.N.Y. 2013) (noting that “the vast majority
 3   of FLSA cases” involve claims that “are simply too small, and the
 4   employer’s finances too marginal, to have the parties take further
 5   action if the Court is not satisfied with the settlement”), abrogated by
 6   Cheeks, 796 F.3d 199 (2d Cir. 2015). And this means delay. As
 7   represented at oral argument, a fairness hearing could impose a delay
 8   of more than six months on the recovery due to plaintiffs.

 9           We do not dwell here on policy considerations given that it is
10   not possible on this record to perform a cost–benefit analysis as to the
11   requirement of fairness hearings in Rule 68 settlements of the
12   thousands of FLSA cases filed in this Circuit each year. And even if
13   such an analysis were possible, that is not our job. As the Dissent
14   would have it, this court should insert a paternalistic judicial fairness
15   proceeding into Rule 68(a) settlements of FLSA claims that Congress
16   does not require and the parties, represented by counsel, do not want.
17   Our holding to the contrary, and our reasoning supporting it, is
18   dismissed as “simplistic” by the Dissent, to which our answer is that
19   there are frequently times when “less is more,”107 and this is one of
20   them.      Congress knows how to require judicial approval of
21   settlements and dismissals when it wants to.108 Appeals to the broad
22   remedial goals and uniquely protective qualities of the FLSA do not
23   authorize us to write a judicial approval requirement into the FLSA,
24   and thereby into Rule 68(a), when the text of both provisions is silent
25   as to such a requirement.

26



     107 See generally Phillip C. Johnson, Miles van der Rohe 49 (1947) (ascribing the phrase
     “less is more” to the minimalist architect, Miles van der Rohe).
     108 See supra Section I.
      Case1:16-cv-06094-JMF
     Case   17-3388, DocumentDocument
                             118-1, 12/06/2019,
                                       35 Filed 2722916,
                                                12/06/19 Page32
                                                          Page 32ofof3232

    32                                                              No. 17‐3388‐cv

1                                  CONCLUSION

2          We have considered amici’s other arguments and find them to
3   be without merit. 109 For the reasons we have stated, we hold that
4   judicial approval is not required of Rule 68(a) offers of judgment
5   settling FLSA claims. We therefore REVERSE and VACATE the
6   district court’s order to the contrary and REMAND to the district
7   court with instructions that the Clerk of the Court enter the judgment
8   as stipulated in the parties’ accepted Rule 68(a) offer.




    109Appointed amicus also makes the argument that because Rule 68(a) offers of
    judgment are “contracts to be interpreted according to ordinary contract
    principles,” Steiner v. Lewmar, Inc., 816 F.3d 26, 31 (2d Cir. 2016), and because
    “employees cannot waive their rights under the FLSA, they cannot validly accept
    offers to settle their claims unless the offers are approved by the court or DOL,”
    PCLG Br. at 21–22. This argument confuses the concepts of capacity to enter a
    contract with enforceability of a contract. In Brooklyn Savings and Gangi, the
    Supreme Court described the question as whether waivers and releases of FLSA
    liability were enforceable as an affirmative defense for liquidated damages. At no
    time did the Court discuss, or did the parties argue, that the employees’
    agreements to waive or release their rights to liquidated damages under FLSA
    were invalid for lack of contractual capacity. Indeed, if employees had no
    contractual capacity to settle or dismiss their FLSA claims, then there would have
    been no need for the Court to expressly reserve the question of whether an
    employee’s release of his right to liquidated damages as part of a bona fide
    settlement of a bona fide dispute over the number of hours worked or the regular
    rate of pay would be enforceable. See Gangi, 328 U.S. at 114–15.
